     Case: 1:19-cr-00277 Document #: 49 Filed: 05/15/20 Page 1 of 1 PageID #:161

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

UNITED STATES OF AMERICA
                                         Plaintiff,
v.                                                       Case No.: 1:19−cr−00277
                                                         Honorable Edmond E. Chang
Concepcion Malinek
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, May 15, 2020:


        MINUTE entry before the Honorable Edmond E. Chang as to Concepcion
Malinek: On the remaining aspects of the release motion [47], that is, the aspects not
relating to Covid−19, the government's response is due by 05/18/2020. The defense may
reply by 05/20/2020. To track the motion only (no appearance is required, the case will
not be called), a status hearing is set for 05/22/2020 at 8:30 a.m. Mailed notice (mw, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
